By the Court :
Chapter XXY. of the Revised Statutes, revision of , 1866, entitled, “Incorporations — Insurance Companies,” contained provisions regulating all kinds of insurance companies. That is, its provisions were general, making no distinction between the legal regulations of life, fire, accident, or any other kind of companies or business. That chapter contained section 6, precisely as it is now contained in chapter sixteen of the Compiled Statutes, and it clearly embraced in its provisions every kind and character of insurance known to the business of this state, including life insurance.
Subsequently, on the 25th day of February, 1873, there passed the legislature, and took effect June 1, of that year, the act entitled, “An act regulating insurance companies,” which was published in and constitutes chapter 33 of the General Statutes, compiled and published that year. Section 41 of said chapter is in the following words: “ Sec. 41. *502That portion of chapter twenty-five, of the revision of 1866, which relates to insurance companies, and all acts and parts of acts amendatory and supplementary thereto, are hereby repealed, except so far as the same relates to the business of life insurance conqpanies; and the auditor of state is authorized to return the deposits made under section twelve, chapter twenty-five, of the revision of 1866, when the companies making the same shall have complied with this act; Provided, such deposits shall not be needed for the payment of losses due from the company having made the same.”
The said chapter twenty is carried forward in the latest compilation as chapter sixteen, and is believed to remain in force for some purpose, manifestly for that of controlling life insurance companies and the business of life insurance; and clearly all of its provisions, including the one requiring a corporation or association, partnership, firm, or individual to be possessed of a capital of $100,000, which are applicable, in the nature of things refer to life insurance companies organized within the state of Nebraska as well as those organized in other states and countries.
2. No mention being made in the section referred to of bankable notes, or securities other than “ stocks of some one or more of the states of this union, or of the United States, * or bonds of cities of the United States.” We have no doubt that the securities must be confined to those thus designated, which does not include bankable notes.